UNITED sTATEs DISTRICT coURT l _ j _ ;;;_;_;_;

,_ `~:_.._-`- l._»_¢._ q `.. .
toxwdsnlbszUKI

soUTHERN DISTRICT oF GEORGIA 3'-";~‘¢/1?€?».'£\§1' Di\!.
ZNSDFTIZ PH h;22

SAVANNAH DIVISION

UNITED STATES OF AMERICA,

 

)
)
Plaintiff, )
)

v. ) 4:90CRT9
)
SAMMY S. MIDDLETON, )
}
Defendant. )

0 R D E R

This case is before the Court for a preliminary hearing
pursuant to Rule 32.1, Fed. R. Crim. P., to determine whether there
is probable cause to hold the defendant for a revocation hearing.
Based on the stipulation by the defendant at the hearing, the Court
finds that there is probable cause to believe that the defendant
has violated conditions of his supervised release and, therefore,
that he should be held for a revocation hearing before the Court
holding jurisdiction over this matter.

Based on the evidence presented at the hearing, the Court
finds that the probationer is likely to flee or pose a danger to
the community if released pending further proceedings. Fed. R.
Crim. P. 46(€}; 18 U.S.C. 3143. IT IS HEREBY ORDERED that the
defendant be held in custody pending the revocation hearing.

so oRDERED this_&;l'l§'y of october, 2018.

Q a/i-%_//

D STATES MAGISTRATE JUDGE
THERN DISTRICT OF GEORGIA

